Exhibit 16.1 DAVIS ACCOUNTING GROUP, P.C. 1957 West Royal Hunte Drive, Suite 150, Cedar City, Utah 84720 (435) 865-2808·FAX (435) 865-2821 Securities and Exchange Commission 450 – Fifth Street N.W. Washington, D.C. 20549 Gentlemen: Davis Accounting Group P.C. is the former registered independent accountant of Orient Paper, Inc. (the “Company”).We have read the Company’s Current Report on Form 8-K/A, Amendment No. 2, dated March 30, 2011, and are in agreement with the contents of Item 4.01, paragraphs one through ten.For the remainder of the Current Report on Form 8-K/A, Amendment No. 2, we have no basis to agree or disagree with other statements of the Company contained therein. Respectfully submitted, /s/ Davis Accounting Group P.C. Cedar City, Utah, March 30, 2011.
